Citation Nr: 1760438	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-26 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for osteoporosis of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in April 2017, at which time it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in connection with his claim for increase in May 2017.

2. The Veteran did not attend the VA examination, and did not show good cause.


CONCLUSION OF LAW

Entitlement to an increased rating is denied because the Veteran did not attend a VA examination scheduled in accordance with his claim for increase without good cause.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.655(b) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. Â§ 3.159 (2017).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has received all appropriate notice.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696, 1704, 1705-06 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records and private treatment records, have been obtained to the extent they were both identified and available.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017). To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson,21 Vet. App. 303, 312 (2007).

In the instant case, the Veteran was afforded the opportunity to attend a VA examination in connection with his claim for increase.  This case was remanded in order to assist the Veteran in establishing entitlement to a higher rating for his cervical spine disability.  An appropriate examination was scheduled in May 2017.  The Veteran did not attend.  Based on the foregoing, the Board concludes that VA has substantially complied with its duty to assist the Veteran in establishing his claim.

As such, the duties to notify and assist have been met, and the Board will proceed to a decision.

Entitlement to a rating in excess of 40 percent for osteoporosis of the cervical spine

VA regulations provide that where a VA examination is scheduled in conjunction with a claim for increased rating, the claim shall be denied, but when scheduled in conjunction with an original claim, the claim shall be decided on the basis of the other evidence of record.  38 C.F.R. § 3.655 (a) & (b) (2017).  Thus, the first question the Board must answer is whether the VA examination in this matter was scheduled in conjunction with an original claim or a claim for increase.  The claim currently before the Board is for entitlement to an increased rating for a cervical spine disability, which claim is considered a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Next, the Board must consider the propriety of dismissing the claim for the Veteran's non-attendance of his VA examination.  When a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the examination.   Turk v. Peake, 21 Vet. App. 565, 569 (2008).  

Viewing the record as a whole, the Board has determined that a VA examination was indeed necessary to properly adjudicate the issue of entitlement to an increased rating.  The same was explained in the Board's April 2017 remand.  Although the Board has since received additional medical evidence, that evidence alone, without the VA examination ordered by the Board in its April 2017 remand, is insufficient to establish a basis for entitlement to the benefit sought on appeal.

Finally, the Board has considered whether the Veteran had good cause for failing to attend his VA examination.  Examples of good cause include, but are not limited to, illness, hospitalization, death of an immediate family member, or other similar circumstances.  38 C.F.R. § 3.655 (a)(2017).  Unfortunately, there appears no evidence in the record as to why the Veteran did not attend.  In the absence of evidence of good cause for the Veteran's non-attendance of the VA examination, the Board is forced to conclude that the Veteran did not have good cause not to attend the VA examination.  Accordingly, the claim for increase is denied.  38 C.F.R. § 3.655(b) (2017).


ORDER

Entitlement to a rating in excess of 40 percent for osteoporosis of the cervical spine is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


